DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species J (Figs. 15A-16B) in the reply filed on 11 August 2022 is acknowledged. Claims 166-187 are currently pending. 

Response to Amendment
Acknowledgement is made to the amendment received on 11 August 2022. 
Claim 176 has been amended. Claims 1-165 have been cancelled. Claims 177-178 and 184-185 have been withdrawn by applicant. Claims 166-176, 179-183, 186-187 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 173, 186, and 187 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 173, the limitation “wherein the interatrial pressure relief opening is configured to slow a natural heling process of the tissue”. First, since no “interatrial pressure relief opening” has been introduced in the proceeding claims on which claim 173 depends on, it is at most unclear what interatrial pressure relief opening is being referred to. It is noted that claim 172 introduces this limitation; however, claim 173 depends on claim 171 and not 172. Furthermore, this claim does not further limit the device of claim 171 because it refers to an affect caused by use of the claimed invention (i.e. the pressure relief opening) rather than the structure of the claimed invention.
In claim 186, the limitation “wherein the tissue stabilizer is configured to be deployed within a left atrium and withdrawn toward the right atrium” fails to further limit the claimed invention because claim 182, upon which it depends, already discloses that the tissue stabilizer of the second catheter is slidable within the first catheter. Additionally, the limitations regarding the left atrium and right atrium do not clearly further define the claimed invention, but rather cite the intended use of the claimed invention. 
In claim 187, the limitation “the tissue stabilizer is configured to be withdrawn into the first lumen to capture an excised tissue” is already disclosed in claim 182, upon which it depends. 
Therefore, claims 186 and 187 both fail to further limit the subject matter of claim 182. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    607
    802
    media_image1.png
    Greyscale


Claim(s) 166-167, 170-171, 174-176, 179-180, 182-183and 186-187 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scopton (US 2006/0079873 A1).

Regarding claim 166, Scopton teaches a device, comprising : 
	a first catheter defining a first lumen (Fig. 1A-23B: catheter 10; [0053]), the first catheter comprising a first distal edge comprising an anode and a second distal edge comprising a cathode (FIGS. 1A-6, 8, 9A-9C, 10A-10B, 11A-11B, 12A-12B, 13, 14A-14B, 15A-15N, 16A-16F, 17-19, 20A-20b, 21, 22A-22B, and 23A-23B: electrode assembly 13, spiral electrodes 14; [0054] – the electrode assembly may be monopolar or bipolar and the distal end of catheter 10 has several edges comprising electrodes, as shown by 14 in Fig. 1B); and  
	a second catheter slidable within the first lumen (Fig 1B: member 17; [0055]), the second catheter comprising a tissue stabilizer  configured to pull tissue into the first lumen (Fig. 1B: safety tip 15; [0055]-[0057], [0062]-[0063]).

Regarding claim 167, Scopton teaches the device of claim 166, wherein the first distal edge and the second distal edge are blunt (Fig. 1B).

Regarding claim 170, Scopton teaches the device of claim 166, wherein the first catheter is configured to engage a right atrial side of an interatrial septum (due to the flexibility “Catheter 10 may be comprised of any suitable, elongate member known to one skilled in the art and having sufficient flexibility to traverse tortuous anatomy of a patient's gastrointestinal tract” [0053] and the diameter of the catheter disclosed in [0100]-[0103], catheter 10 is configured to engage a right atrial side of an interatrial septum).

Regarding claim 171, Scopton teaches the device of claim 166, wherein the first distal edge comprises a first non-conductive portion and the second distal edge comprises a second non-conductive portion (Annotated Fig. 1B).

Regarding claim 174, Scopton teaches the device of claim 166, wherein the first catheter comprises an open-ended cylindrical shape (Fig. 1B: catheter 10).


Regarding claim 175, Scopton teaches the device of claim 166, wherein a diameter of the tissue stabilizer is less than a diameter of the first catheter to permit tenting of an interatrial septum such that an aperture created by the device is larger than the diameter of the first catheter (Figs. 7A, 7F, 7H – which depict several embodiments of safety tip 15 which have a section with a diameter which is less than the diameter of the first catheter; [0057], also see the embodiment of Figs. 19, 20A-B and 23A, [0101]-[0104]).

Regarding claim 176, Scopton teaches the device of claim 166, wherein the tissue stabilizer is configured to expand (Figs. 7N-7O; [0059]).

Regarding claim 179, Scopton teaches the device of claim 166, wherein the first catheter comprises a first diameter and the tissue stabilizer comprises an expanded diameter less than the first diameter ([0057] – Scopton discloses that safety tip 15 may have any suitable diameter).

Regarding claim 180, Scopton teaches the device of claim 166, further comprising a radio frequency (RF) generator coupled to the anode and the cathode ([0054]).

Regarding claim 182, Scopton teaches a device, comprising: 
a first catheter defining a first lumen (Figs. 1A-23B: catheter 10), the first catheter comprising a first distal edge comprising a first electrode (FIGS. 1A-6, 8, 9A-9C, 10A-10B, 11A-11B, 12A-12B, 13, 14A-14B, 15A-15N, 16A-16F, 17-19, 20A-20b, 21, 22A-22B, and 23A-23B: electrode assembly 13, spiral electrodes 14; [0054]); and 
a second catheter slidable within the first lumen (Fig. 1B: member 17), the second catheter comprising a tissue stabilizer comprising a second electrode, the tissue stabilizer configured to pull tissue into the first lumen (Fig. 7P: safety tip 15; [0063]).

Regarding claim 183, Scopton teaches the device of claim 182, wherein the first distal edge and the tissue stabilizer are blunt (Figs. 1B, 7P and 19 show edges of catheter 10 and safety tip 15 are blunt).

Regarding claim 186, Scopton teaches wherein the tissue stabilizer is configured to be deployed within a left atrium and withdrawn toward the right atrium (due to the flexibility of member 17 allowing safety tip 15 to move in a variety of directions as seen in Figs. 9B-C and 13 the tissue stabilizer is configured to be deployed within a left atrium and withdrawn toward the right atrium).

Regarding claim 187, Scopton teaches wherein the tissue stabilizer is configured to be withdrawn into the first lumen to capture an excised tissue (the safety tip 15 of the second catheter 17 is slidable within the first catheter 10 and due to the shape of the safety tip 15, it is configured to capture an excised tissue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 168 is rejected under 35 U.S.C. 103 as being unpatentable over Scopton in view of Beer (US 2008/0125754 A1).

Regarding claim 168, Scopton teaches the device of claim 166, but fails to teach wherein one or more of the anode and the cathode are recessed within the first distal edge and the second distal edge, respectively,
However, Beer teaches wherein one or more of the anode and the cathode are recessed within the first distal edge and the second distal edge, respectively (Figs. 6-7: channel 12; [0002]-[0003], [0050]).
Beer discloses a tubing which may be used for medical apparatuses, including catheters ([0003]). It is known in the field electrosurgical devices for electrodes or other conductive members to be embedded or recessed within the sheath or catheter of a device. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Scopton to include recessed electrodes on the catheter in order to yield the predictable result of treating tissue in a desired manner. 

Claim(s) 169 is rejected under 35 U.S.C. 103 as being unpatentable over Scopton in view of Celermajer (US 2012/0259263 A1).

Regarding claim 169, Scopton teaches the device of claim 166, but fails to teach wherein one or more of the anode and the cathode comprise a semi-circular shape.
However, Celermajer, in an analogous device for treating heart failure, teaches wherein one or more of the anode and the cathode comprise a semi-circular shape (Fig. 2C: electrodes 204, 206; [0046]).
	It is well known in the field of electrosurgical devices for electrodes of be formed in a variety of shapes, such as semi-circular. Celermajer teaches a pair of bipolar electrodes (Fig. 2C: electrodes 206, 204), both in a semi-circular shape in order to surround catheter 104 and remain insulated from each other. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the electrodes of Scopton to be semi-circular in shape in order to yield the predictable result of treating tissue in a desired manner. Such a modification is simply the substitution of one known electrode configuration for another known electrode configuration in order to yield a predictable result.  

Claim(s) 172-173 and 181 are rejected under 35 U.S.C. 103 as being unpatentable over Scopton in view of Geisel (US 2015/0094711 A1).

Regarding claims 172-173, Scopton teaches the device of claim 166, but fails to teach wherein the anode and the cathode are configured to cut an interatrial septum to create an interatrial pressure relief opening.
However, Geisel, in an analogous electrosurgical device, teaches wherein the anode and the cathode are configured to cut an interatrial septum to create an interatrial pressure relief opening ([0007]-[0009], [0032]).
It is well known in the field of electrosurgical devices for a device to include both cutting and coagulation functions. Geisel teaches a device comprising a conductive element which uses radiofrequency energy to cut and/or coagulate tissue. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the electrode assembly of Scopton to include an electrode assembly capable of both cutting and coagulation in order to yield the predictable result of treating tissue in a desired manner. Furthermore, the effect cause of cutting an interatrial septum to create an interatrial pressure relief opening would naturally cause slowing of a natural healing process of the tissue as claimed in claim 173. 

Regarding claim 181, Scopton teaches the device of claim 180, but fails to explicitly teach wherein the RF generator is configured to generate an RF signal comprising a frequency between about 300 kHz and about 3 MHz and a power between about 1 W and about 500 W.
	However, Geisel teaches wherein the RF generator is configured to generate an RF signal comprising a frequency between about 300 kHz and about 3 MHz and a power between about 1 W and about 500 W ([0039]).
	The devices disclosed by Scopton and Geisel both utilize radiofrequency energy. Scopton discloses that any suitable power source known in the art, such as an RF generator, may be connected to the device. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the generator of Scopton to generate a frequency between 300 kHz and 3 MHz and a power between 1W and 500W in order to yield the predictable result of treating tissue in a desired manner. Such a modification is simply the substitution of one known RF generator for another known RF generator in order to yield a predictable result.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, from the response filed 6 June 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th 9AM~5PM, F 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794